Cook, J.,
concurring in part and dissenting in part. I concur with the majority’s recognition of independent torts for the unauthorized disclosure of medical information and for the inducement thereof as set forth in the syllabi. The United States District Court for the Northern District of Ohio recognized these torts more than thirty years ago. Hammonds v. Aetna Cas. & Sur. Co. (1965), 243 F.Supp. 793, 7 Ohio Misc. 25, 34 O.O.2d 138. The holding of today’s decision is appropriately narrow: it does “no more than recognize that there are some circumstances under which a hospital can be held liable for the unauthorized disclosure of confidential medical information to its attorney.” This decision does not apply to disclosure of medical information in the context of the risk management and quality assurance aspects of hospitals and medical facilities. An entire body of law separate from that involved in our inquiry here exists to govern those issues.
I disagree, however, with the majority’s decision to rule on the propriety of summary judgment. I would instead remand the cause to the trial court to exercise that judgment after allowing the parties to address the elements of the newly recognized torts.
*410Summary Judgment Ruling Should Be Remanded to the Trial Court
Neither the tort of “unauthorized disclosure of medical information” nor the tort of “inducement of unauthorized disclosure of medical information” was at issue in the trial court; therefore, the trial court did not assess the evidence presented in light of their elements. We should permit the trial court, now that the issues have been pared down, to be the first to review the case for the propriety of summary judgment. The matter should be remanded to the trial court to be considered from the position that Biddle’s complaint states a claim of unauthorized disclosure of medical information and inducement thereof. If the hospital and the law firm wish to move for summary judgment on those claims, they should have that opportunity. The new torts prompt different arguments from the defendants. For example, until the recognition of the new torts, the hospital and the law firm made only passing references to the hospital’s consent form because it was unnecessary to resolve the other claims. On remand, the hospital and the law firm may be able to produce evidence that consent was implied from this form, thereby entitling them to summary judgment on the new torts. While both appellate courts have reviewed the consent form, the trial court’s judgment gives no indication that it considered the form in granting summary judgment on the pleaded torts.
Even more important, though, is that with the recognition of the new torts, the issues of causation and damages become very relevant, perhaps dispositive. Prior to recognition of the new torts, it was unnecessary for the hospital and the law firm to argue lack of causation or lack of damages in support of their summary judgment motions because Biddle was grossly lacking support for other elements of the pleaded torts. But under the new tort theories, causation and damages are central to all of the hospital’s and law firm’s arguments concerning the attorney-client relationship, the inherent confidentiality of that relationship, the lack of publication beyond the law firm (all parties have agreed that the law firm is not responsible for the secretary’s stealing the records and turning them over to the television station), and the production of records to the law firm for the patient’s benefit. The hospital and law firm should be permitted to make these arguments to the trial court in the context of a summary judgment motion based on the elements of the new torts.
Conclusion
Thus, I concur with the affirmance of the judgment of the appellate court insofar as it recognized the torts of “unauthorized disclosure of medical information” and “inducement of unauthorized disclosure of medical information.” And I agree with the majority that the judgment of the court of appeals should be affirmed on the evidentiary issues raised by the cross-appeal.
*411I dissent, however, from this court’s judgment finding that questions of fact exist as to these two torts — the trial court should have the first opportunity to make such a determination. I would remand the matter to the trial court for proceedings consistent with the recognition that plaintiffs complaint states two new causes of action. If the hospital and the law firm then wish to move for summary judgment on those claims, they should have that opportunity.